Citation Nr: 0632179	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tonsillar fossa and/or 
lateral oropharyngeal squamous cell cancer with metastases, 
including left parotid, to include as secondary to exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1969, 
including service in the Republic of Vietnam.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection service connection 
for tonsillar fossa and/or lateral oropharyngeal squamous 
cell cancer with metastases, including left parotid. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2005, the Board remanded this claim to the RO for 
additional development.  A VA examiner was to examine the 
veteran and respond to specific questions posed by the Board.  
It was noted that the veteran contends that his carcinoma of 
the tonsillar fossa should be considered a cancer of the 
respiratory system which is a presumptive disease associated 
with herbicide exposure.  Additionally, the veteran testified 
at an April 2005 hearing that the matter should be addressed 
on a direct basis.  

The United States Court of Appeals for Veterans Claims 
(Court) has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  As the examiner did not fully address the 
questions posed, the Board's prior remand instructions in 
this regard have not been followed.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should make the claim folder 
available to the medical examiner who 
previously examined the veteran, to 
review the relevant documents in the 
claims file.  The examiner should also be 
provided with a copy of this remand.  
Notation that this has been accomplished 
should be made in the record.  If the 
prior examiner is not available, the 
record should be reviewed by another 
medical examiner.  

A written opinion regarding the nature 
and etiology of the veteran's tonsillar 
fossa and/or lateral oropharyngeal 
squamous cell cancer with metastases, 
including left parotid, with a complete 
rationale must be provided.  The 
examining physician must provide opinions 
on the following, with a detailed 
rationale for each opinion:

a) The most likely etiology of the 
veteran's tonsillar fossa and/or lateral 
oropharyngeal squamous cell cancer with 
metastases, including left parotid;

b) The most likely date of onset of the 
veteran's tonsillar fossa and/or lateral 
oropharyngeal squamous cell cancer with 
metastases, including left parotid;

c) Whether the veteran's tonsillar fossa 
and/or lateral oropharyngeal squamous 
cell cancer with metastases, including 
left parotid, can be considered a cancer 
of the respiratory system;

d) Whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the veteran's  tonsillar fossa 
and/or lateral oropharyngeal squamous 
cell cancer with metastases, including 
left parotid, is etiologically related to 
any injury or disease in service, 
including exposure to herbicides in 
service.  

2. After the RO has verified that all 
development requested above has been 
completed, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 







	 _________________________________________________ 
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




